   Case: 4:21-cv-01056-JAR Doc. #: 5 Filed: 08/25/21 Page: 1 of 3 PageID #: 31




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JEREMY JONES,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
           V.                                      )         No. 4:21-CV-1056 JAR
                                                   )
 DJS,                                              )
                                                   )
                 Defendant.                        )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon review of plaintiff Jeremy Jones' prose complaint.

Plaintiffs handwriting is extremely difficult to read. The Court is unable to determine the proper

name of the defendant, currently annotated as "DJS," and the Court is unable to discern the entirety

of the "Statement of Claim." Additionally, plaintiff has failed to provide a prison account

statement. For these reasons, the Court will require plaintiff to amend his complaint on a court-

provided form and provide a prison account statement.

        Plaintiff has twenty-one (21) days from the date of this Order to file an amended complaint

in accordance with the specific instructions set forth here. All claims in the action must be included

in one, centralized complaint form. See Fed. R: Civ. P. 7(a)(l), 8(a).

        Plaintiff is warned that the filing of an amended complaint replaces the original complaint

and all previously-filed pleadings, so plaintiff must include each and every one of the claims he

wishes to pursue in the amended complaint. See, e.g., In re Wireless Telephone Federal Cost

Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Any claims from the original

complaint, supplements, and/or pleadings that are not included in the amended complaint will be

deemed abandoned and will not be considered. Id.
   Case: 4:21-cv-01056-JAR Doc. #: 5 Filed: 08/25/21 Page: 2 of 3 PageID #: 32




       When plaintiff fills out the complaint form he must take care to clearly identify the

defendant, or defendants, in this action by their fuU names. Moreover, when he fills out the

"Statement of Claim," he must take care to write in a manner that can be plainly read by the Court.

        The allegations in the complaint must show how each defendant is directly responsible for

the alleged harms. If plaintiff wishes to sue defendants in their individual capacities, plaintiff must

specifically say so in the amended complaint.

       If plaintiff fails to file an amended complaint on the Court's form within twenty-one (21)

days and in compliance with the· Court's instructions, the Court will dismiss this action without

prejudice and without further notice.

       Last, plaintiff must file a separate prison account statement showing the funds contained

in his inmate account within twenty-one (21) days of the date of this Memorandum and Order.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court's form within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must submit a certified copy of his prison

account statement for the six-month period preceding the filing of the complaint within twenty-

one (21) days of the date of this Memorandum and Order.




                                                  2
   Case: 4:21-cv-01056-JAR Doc. #: 5 Filed: 08/25/21 Page: 3 of 3 PageID #: 33




       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a "strike" under 28 U.S.C. § 1915(g).
                        ""-
       Dated this ~ day of August, 2021.




                                                 JO   . ROSS
                                                 UN~ T E S DISTRICT JUDGE




                                                3
